Title: To James Madison from Sylvanus Bourne, 20 November 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam Novr. 20. 1808.

I have the honor to transmit you via Hamburg the Leyden Gazettes to this date agreeably to usage & I should be happy to have it in my power to communicate any favorable intelligence of a political Sort.  The Affairs of Europe long ality Still remain in that posture to render the continuance of the embargo in the U States necessary as the most wise & prudential measures under all circumstances & I flatter myself that the good sense & patriotism of our Country will be found Sufficient to aid Govt. in the prosecution of this System nothwithstanding the privations which result therefrom.
We have Still remaining here 8 or 10 Vessells of the U States the particulars of whose Situation have been by me communicated to our Minister at Paris & has probably reached your Depart. Sometime past.
The Govt. of this Country has not yet been found disposed to depart totally from its system of embargo but has made constant Modifications in its Law which permit Vessells to go out under particular conditions under which the Chief of our Ships at Rotterdam have sailed out.
Repeating my hopes of recg. Some moderate Compensation from Govt. for my services during the present Stagnation of trade I have the honor to be With great respect Yr Ob Ser.
s bourne
P. S.  Have the goodness to Send the within Letters to the post Office.
